Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 1 of 6 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
_______________________________________
COLLEEN GORDON                          )
            Plaintiff,                  )
                                        )
            v.                          )
                                        ) Civil Action No.: 1:20-cv-2300
EVAN TUNIS, BROKER                      )
and
E & M GLOBAL INSURANCE                  )
ETS INSURANCE SOLUTIONS, INC.           )
            Defendants.                 )
_______________________________________ )

                                         COMPLAINT

       NOW COMES Plaintiff Colleen Gordon (“Plaintiff”), by and through his attorneys, the

Clark Law Group, PLLC, for her complaint against Defendants, Evan Tunis (“Tunis”), E & M

Global Insurance (“E&M”), ETS Insurance Company (“ETS”) and Evan Tunis (“Tunis”)

(collectively “Defendants”), states as follows:

                                    NATURE OF ACTION

1. This is an action for breach of insurance contract between Ms. Gordon and Defendants for

   misrepresentation in the sale of insurance; as well as for violating the duty of good faith and

   fair dealing in insurance contract.

                                            PARTIES

2. The Plaintiff, Colleen Gordon (“Gordon”), has at all times material hereto been a citizen of

   the State of Indiana, residing in Johnson County.

3. On information and belief, E & M Global Insurance (“E&M”) is a for-profit Florida

   corporation, doing business in Delray Beach, Florida licensed to sell insurance in the State of

   Indiana.
Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 2 of 6 PageID #: 2




4. On information and belief, ETS Insurance Company (“ETS”) is a for-profit Florida

   corporation, doing business in Delray Beach, Florida licensed to sell insurance in the State of

   Indiana.

5. On information and belief Evan Tunis (“Tunis”) is the owner of E&M and ETS and, at all

   times material hereto, is an insurance broker licensed to sell insurance in the State of Indiana.

                                JURISDICTION AND VENUE

6. This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §1332(a)(1)

   because the matter in controversy, exclusive of interest and costs, exceeds the sum or value

   of $75,000, and because the action is between citizens of different states.

7. This Court has personal jurisdiction over Defendant because Defendant regularly does

   business in the district and Defendant has substantial, continuous, and systematic contacts

   within this district.

8. Venue is proper pursuant to 28 U.S.C. §1391 because some or all of the transactions giving

   rise to this lawsuit took place in the Southern District of Indiana.

                                   STATEMENT OF FACTS

9. All prior paragraphs are incorporated by reference, as if fully set forth herein.

10. Gordon sought to purchase a major medical insurance policy, which included prescription

   drug coverage.

11. Tunis represented to Gordon that he had an insurance policy he could offer to her from

   United Healthcare that would provide major medical coverage and prescription drug

   coverage.




                                                 2
Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 3 of 6 PageID #: 3




12. As part of his sales pitch to Plaintiff, Tunis informed Gordon that she would be purchasing a

   major medical policy that could help protect her financially from large medical bills and

   assured her that as her broker he would help review her options.


13. On October 17, 2018, Tunis sent Gordon a quote for insurance she believed would provide

   major medical coverage, including prescription drug coverage, as well as a hospital and

   physician network.

14. After reviewing the quote, she asked Tunis if the insurance coverage was intended to comply

   with the Affordable Care Act (“ACA”) and provide the essential benefits under the ACA.

15. Tunis advised that the policy will allow her to “avoid the ACA penalty”.

16. Gordon addressed certain policy language with Tunis assured Gordon that policy language

   she questioned did not defeat her effort to secure health insurance for herself.

17. For example, after Plaintiff informed Tunis that she did not understand the use of the term

   “supplemental insurance” and questioned why the quote stated that the insurance was not

   meant to replace the minimum health insurance required to avoid being charged on your

   taxes. Plaintiff specifically asked “[i]s this regular health insurance coverage?

18. In response, Tunis advised that the insurance was health insurance from United Healthcare.

19. At no point in time did Tunis inform Plaintiff that the insurance was a fixed indemnity plan,

   or even explain what that meant in light of Plaintiff’s specific needs.

20. Plaintiff signed the paperwork necessary to bind the policy on October 27, 2018.

21. On October 12, 2019, Plaintiff fell from a ladder and suffered injuries that necessitated

   surgery.

22. Following her hospital admission, Plaintiff underwent several surgeries and hospital stays,

   submitting all claims to the insurance she secured from Defendant.


                                                 3
Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 4 of 6 PageID #: 4




23. After receiving service, Plaintiff began to receive correspondence from her physicians and

   the hospitals where she had been admitted seeking payments not covered by the policy Tunis

   sold to her.

24. Plaintiff called her insurance company to learn for the first time that her policy did not

   provide ACA-compliant medical insurance or any of the medical coverage Tunis represented

   would be provided.

25. Instead, Tunis sold Plaintiff a supplemental fixed indemnity policy instead of an ACA-

   compliant major medical policy.


                                     CLAIMS FOR RELIEF

                   COUNT ONE –NEGLIGENT MISREPRESENTATION


26. Paragraphs 1-25 are hereby realleged and incorporated herein by reference.

27. Tunis had a fiduciary obligation to provide complete information about the insurance policy

   he secured for Gordon, included whether the in.

28. Gordon communicated to Tunis that she needed major medical insurance to replace her

   current coverage.

29. Tunis represented to Gordon that he understood the type of insurance Gordon was seeking

   and represented that he had the ability to secure it.

30. Tunis represented to Gordon that he had secured medical insurance through United

   Healthcare, and never informed Gordon that it was not major medical insurance.

31. Gordon relied upon Tunis to provide complete and accurate information regarding the policy

   he secured on her behalf.

32. By failing to be truthful to Gordon during the time he was securing insurance for Gordon and

   advising her that he did not secure the insurance she was seeking before, during or after she

                                                  4
Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 5 of 6 PageID #: 5




   signed the documents binding the insurance, Tunis intentionally omitted information that

   would have resulted in Gordon not terminating her existing insurance and binding the policy

   Tunis brokered.

33. As a result of Tunis’ breach, Gordon has incurred substantial unpaid medical bills and

   interest, among other damages.



     COUNT TWO - BREACH OF THE COVENANT OF GOOD FAITH AND FAIR
                             DEALING

34. Paragraphs 1-31 are hereby realleged and incorporated herein by reference.

35. Under Indiana law, EST owes its insured, Ms. Gordon, a duty of good faith and fair dealing.

36. EST’s actions through its broker Tunis, have violated Indiana’s covenant of good faith and

   fair dealing in several ways, including but not limited to:

   a. Intentionally failing to inform Gordon about the limitations of the coverage through the

       United Healthcare insurance;

   b. Failing to act in good faith to deliver to Gordon the major medical insurance she

       specifically sought the assistance from EST and instead delivering a fix indemnity policy

       that she did not seek and letting her bind the policy knowing that it was not comparable

       to the major medical insurance she cancelled after asking if the two policies were a

       similar type; and,

   c. Compelling Gordon to initiate this litigation to recover damages associated with the

       Defendants’ breach of covenant of good faith and fair dealing.

37. As a direct and proximate result of Defendant’s violation of the covenant of good faith and

   fair dealing, Gordon has suffered emotional and financial damages.

WHEREFORE, Plaintiff, Colleen Gordon, requests that this Honorable Court enter Judgment:


                                                 5
Case 1:20-cv-02300-JPH-MJD Document 1 Filed 09/03/20 Page 6 of 6 PageID #: 6




      A.     Finding that Gordon is entitled to damages in an amount exceeding $100,000.00

             representing unpaid medical bills incurred by Gordon;

      C.     Awarding Gordon damages for the emotional and financial distress she has

             suffered as a result of Defendant’s violation of Indiana’s covenant of good faith

             and fair dealing


      D.     Awarding the Plaintiff reasonable reimbursement for attorney’s fees and costs

             incurred as a result of the Defendants’ breach of the covenant of good faith and

             fair dealing; and


      E.     Awarding all other relief as may be just and appropriate.




Date: August 5, 2020                               Respectfully submitted,

                                                   /s/ Denise M. Clark
                                                   Denise M. Clark (#11545-49)
                                                   Clark Law Group, PLLC
                                                   1100 Connecticut Ave., NW, Ste. 920
                                                   Washington, DC 20036
                                                   Phone:(202) 293-0015
                                                   Fax: (202) 293-0115
                                                   dmclark@benefitcounsel.com

                                                   Attorneys for the Plaintiff




                                              6
